              Case 1:12-cv-10601-IT Document 297 Filed 08/28/19 Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
UNITED STATES OF AMERICA, et al., :
ex rel. MICHAEL BAWDUNIAK,
                                                           :
                                Plaintiff-Relator,             Civil Action
                                                           :   No. 12-10601-IT
v.
                                                           :
BIOGEN IDEC INC.,
                                                           :
                                  Defendant.
                                                           :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


      JOINT PROPOSED AGENDA FOR AUGUST 29, 2019 STATUS CONFERENCE

          Relator Michael Bawduniak and Defendant Biogen Inc. propose the following topics for

the scheduled August 29, 2019 status conference:

     1. Oral argument on briefed pending motions:

               a. Biogen Inc.'s Motion to Compel Production Of Witness Statements (ECF # 261).
               b. Relator’s Motion to Partially Quash Defendant’s Non-Party Subpoenas Issued To
                    Abbott Laboratories, Alexion Pharmaceuticals, Inc., Biomarin Pharmaceuticals,
                    Inc., Genzyme Corporation, and Jazz Pharmaceuticals Inc. (ECF # 278).

     2. Logistical questions for the Court in connection with anticipated motions to compel

          answers to interrogatories.
         Case 1:12-cv-10601-IT Document 297 Filed 08/28/19 Page 2 of 2



Dated: August 28, 2019                            Respectfully submitted,


/s/ Thomas M. Greene                              /s/ Michael K. Loucks __________
Thomas M. Greene (BBO #210020)                    Michael K. Loucks (BBO #305520)
Michael Tabb (BBO# 491310)                        Maya P. Florence (BBO #661628)
Tucker D. Greene (BBO # 682943)                   SKADDEN, ARPS, SLATE,
GREENE LLP                                          MEAGHER & FLOM LLP
One Liberty Square, Suite 1200                    500 Boylston Street
Boston, MA 02109                                  Boston, Massachusetts 02116
(617) 261-0040                                    (617) 573-4800
tgreene@greenellp.com                             michael.loucks@skadden.com
matabb@greenellp.com                              maya.florence@skadden.com
tucker.greene@greenellp.com
                                                  Noelle M. Reed
                                                  (Admitted Pro Hac Vice)
Counsel for Relator-Plaintiff Michael Bawduniak
                                                  Daniel S. Mayerfeld
                                                  (Admitted Pro Hac Vice)
                                                  SKADDEN, ARPS, SLATE,
                                                   MEAGHER & FLOM LLP
                                                  1000 Louisiana Street, Suite 6800
                                                  Houston, Texas 77002
                                                  (713) 655-5122
                                                  noelle.reed@skadden.com
                                                  daniel.mayerfeld@skadden.com

                                                  Counsel for Defendant Biogen Inc.




                                            2
